Citation Nr: 0709413	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for heart disease, to 
include atherosclerotic and valvular heart disease, including 
as secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims for 
service connection for hypertension and heart disease on 
direct and secondary bases.  The veteran testified before the 
undersigned Veterans Law Judge in May 2006, and a copy of the 
transcript has been associated with the veteran's claims 
file.  

While the veteran appeared to limit his claims to secondary 
service connection in his substantive appeal, the RO has 
considered direct and presumptive service connection in its 
original decision that is the subject of this appeal, the 
veteran's notice of disagreement did not limit the appeal to 
secondary service connection, nor did the statement of the 
case, and the veteran's subsequent testimony at a Travel 
Board hearing addressed both direct and secondary service 
connection.  Under these circumstances, the Board finds that 
the issue on appeal includes direct, presumptive and 
secondary service connection.  However, as explained below, 
this appeal must first be remanded for additional development 
before the Board can proceed with its appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran testified before the undersigned Veterans Law 
Judge in May 2006 and he submitted some Social Security 
Administration (SSA) records at that time, indicating that he 
was receiving SSA disability benefits.  During the hearing, 
the veteran's representative asked that VA obtain any 
additional SSA records that may exist.  VA has a duty to 
obtain SSA records when it has actual notice that the veteran 
is receiving SSA benefits.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the SSA records must be secured and associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(2) (2006).  

The AMC/RO should also obtain all outstanding records of 
treatment, VA and non-VA, received by the veteran for his 
hypertension and heart disease and they should be made part 
of the veteran's claims file.  Id.; 38 C.F.R. § 3.159(c)(1).

The veteran contends, in essence, that his hypertension and 
heart diseases are linked to service or were caused by his 
service-connected post-traumatic stress disorder.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran underwent a December 2004 VA examination to 
evaluate the etiology of his hypertension and heart disease.  
The physician diagnosed hypertension, atherosclerotic heart 
disease and valvular heart disease.  The examiner opined that 
none of the veteran's heart disabilities or hypertension was 
secondary to his post-traumatic stress disorder.  However, 
the clinician failed to provide a rationale for the opinion, 
he did not specifically determine whether the veteran's post-
traumatic stress disorder aggravated his hypertension and/or 
heart diseases (see Allen, supra), and he failed to indicate 
whether any of the diseases at issue began during or are 
otherwise linked to service.  Therefore, the Board finds that 
the December 2004 opinion was incomplete and a more current 
and thorough evaluation is warranted.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.310(c)(4)(2006). 

Upon remand, the veteran should be scheduled for a VA 
cardiovascular examination.  The examiner should provide 
opinions, supported by rationale, as to whether the veteran's 
hypertension or any heart disease that may be present began 
during service or are otherwise linked to some incident of 
active duty; or whether any of the diseases at issue were 
caused or aggravated by his service-connected PTSD.  

In addition, since the appeal includes the question of 
whether the veteran's hypertension or heart disease was 
aggravated by his service-connected post-traumatic stress 
disorder, the AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Lastly, the Board finds that the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) requires that the 
veteran be provided with an additional notification letter.  
The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In a recent decision 
by the United States Court of Appeals for Veterans Claims 
(Court), it was determined that the notice required by VCAA 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the veteran was 
provided such notice as part of an April 2006 letter 
regarding the date and time of his Board hearing, the Board 
finds that the veteran should be given such information as 
part of a VCAA notification letter.  Regarding his current 
claim, the veteran was given specific notice of his rights 
and responsibilities with respect to the elements of a 
secondary service-connection claim, but not of a claim for 
service connection based upon direct incurrence or 
presumptive basis.  Therefore, the VCAA notification letter 
should also provide notice of the elements of a claim for 
service connection based upon direct incurrence or 
presumptive basis.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
veteran an additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform the veteran 
of the evidence needed to substantiate the 
underlying claims.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that is 
necessary to substantiate the claims for the 
benefits sought; (b) inform the veteran about the 
information and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is expected 
to provide; and (d) request that the veteran 
provide any evidence in the veteran's possession 
that pertains to the claims.  

Further, the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the benefits sought as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The AMC/RO must also notify the veteran of the 
recent amendment to 38 C.F.R. § 3.310 relating to 
service-connected disabilities aggravating 
nonservice-connected disorders.  See 71 Fed. Reg. 
52744 (Sept. 7, 2006).  

2.  Contact SSA and obtain and associate with the 
claims file copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical records SSA 
used in making its decision(s).

3.  Copies of all outstanding records of treatment, 
VA and non-VA, received by the veteran for his 
hypertension, arteriosclerotic/valvular heart 
disease, and post-traumatic stress disorder should 
be obtained and made part of the veteran's claims 
file.

4.  The veteran should be afforded a VA 
examination in conjunction with his claims for 
hypertension and arteriosclerotic/valvular heart 
disease, including as secondary to service-
connected post-traumatic stress disorder.

The examiner should be provided with the veteran's 
claims file.  Following a review of the service 
medical records (SMRs) and relevant post-service 
medical and, the clinical examination, and any 
tests that are deemed necessary, the clinician 
should address the following questions:

Is at least as likely as not (a degree of 
probability of 50 percent or higher) that the 
veteran's hypertension and any heart disease 
that may be present, to include 
atherosclerotic heart disease and valvular 
heart disease, began during service, is 
otherwise linked to any incident of service, 
or related to any clinical finding recorded 
in the SMRs.  

Is at least as likely as not (a degree of 
probability of 50 percent or higher) that the 
veteran's hypertension and any heart disease 
that may be present, to include 
atherosclerotic heart disease and valvular 
heart disease was caused or aggravated by his 
service-connected post-traumatic stress 
disorder.  

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support the 
contended causal relationship or aggravation; less 
likely weighs against the claim.  

The examiner is also informed that aggravation for 
legal purposes is a chronic worsening of the 
underlying disability versus a temporary flare up 
of symptoms.  It represents a permanent increase in 
severity, beyond its natural progression.  

The physician is requested to provide a rationale 
for any opinion expressed, preferably with citation 
to the clinical record.  If the examiner determines 
that aggravation of the veteran's hypertension or 
heart disease occurred, to the extent that is 
possible, he or she should provide the approximate 
degree of severity of the disabilities, the 
baseline level of functional impairment, before the 
onset of aggravation.  (e.g., slight then, moderate 
now).  If the clinician is unable to answer any 
question presented without resort to speculation, 
he or she should so indicate.

5.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claims.  If any claim remains denied, 
the AMC/RO should issue an appropriate supplemental 
statement of the case and provide the veteran and 
his representative an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).



